         

Exhibit 10.6
BIOMED REALTY TRUST, INC.
2009 AMENDMENT AND RESTATEMENT OF THE
2004 INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
BioMed Realty Trust, Inc., a Maryland corporation (the “Company”), pursuant to
its 2009 Amendment and Restatement of the 2004 Incentive Award Plan (the
“Plan”), hereby grants to the individual listed below (“Participant”) the number
of shares of the Company’s Stock (the “Shares”) set forth below. This Restricted
Stock award is subject to all of the terms and conditions as set forth herein
and in the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Restricted Stock
Agreement.

     
Participant:
   
 
   
 
   
Grant Date:
   
 
   
 
   
Total Number of Shares of Restricted Stock:
   
 
   
 
   
Vesting Schedule:
  [Description of Vesting Schedule], provided that the Participant continues to
be an Employee, Independent Director or Consultant on each such date.

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Agreement.

                  BIOMED REALTY TRUST, INC.       PARTICIPANT
 
               
By:
          By:    
 
               
Print Name:
          Print Name:    
 
               
Title:
 
 
           
Address:
  17190 Bernardo Center Drive       Address:    
 
  San Diego, CA 92128            
 
               

 

 



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE
I,                                         , spouse of                     ,
have read and approve this Grant Notice, and the attached Restricted Stock
Agreement. In consideration of issuing to my spouse the shares of the common
stock of BioMed Realty Trust, Inc. set forth in this Grant Notice, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under this Grant Notice and agree to be bound by the provisions of this
Grant Notice insofar as I may have any rights in said Grant Notice or any shares
of the common stock of BioMed Realty Trust, Inc. issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Grant Notice.

         
Dated:                     , 2009
       
 
 
 
Signature of Spouse    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, BioMed
Realty Trust, Inc., a Maryland corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2009 Amendment and Restatement of the 2004 Incentive Award Plan
(the “Plan”) indicated in the Grant Notice. The Shares are subject to the terms
and conditions of the Plan which are incorporated herein by reference.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and the Grant Notice.
ARTICLE I
ISSUANCE OF SHARES
1.1 Issuance of Shares. Pursuant to the Plan and subject to the terms and
conditions of this Agreement, effective on the Grant Date, the Company
irrevocably grants to Participant the number of shares of Stock set forth in the
Grant Notice (the “Shares”), in consideration of Participant’s employment with
or service to the Company, the Partnership or one of their Subsidiaries on or
before the Grant Date, for which the Administrator has determined Participant
has not been fully compensated, and the Administrator has determined that the
benefit received by the Company as a result of such employment or service has a
value that exceeds the aggregate par value of the Shares, which Shares, when
issued in accordance with the terms hereof, shall be fully paid and
nonassessable.
1.2 Issuance Mechanics. On the Grant Date, the Company shall issue the Shares to
Participant and shall, at the Company’s election, (a) cause a stock certificate
or certificates representing the Shares to be registered in the name of
Participant, or (b) cause such Shares to be held in book entry form. If a stock
certificate is issued, it shall be delivered to and held in custody by the
Company and shall bear the restrictive legends required by Section 4.1 below. If
the Shares are held in book entry form, then such entry will reflect that the
Shares are subject to the restrictions of this Agreement. Participant’s
execution of a stock assignment in the form attached as Exhibit B to the Grant
Notice (the “Stock Assignment”) shall be a condition to the issuance of the
Shares.
ARTICLE II
FORFEITURE AND TRANSFER RESTRICTIONS
2.1 Forfeiture Restriction. Subject to the provisions of Section 2.2 below, in
the event of Participant’s cessation of employment with or service to the
Company for any reason, including as a result of Participant’s death or
Disability, all of the Unreleased Shares (as defined below) shall thereupon be
forfeited immediately and without any further action by the Company (the
“Forfeiture Restriction”). Upon the occurrence of such a forfeiture, the Company
shall become the legal and beneficial owner of the Unreleased Shares and all
rights and interests therein or relating thereto, and the Company shall have the
right to retain and transfer to its own name the number of Unreleased Shares
being forfeited by Participant. The Unreleased Shares and Participant’s executed
stock assignment in the form attached as Exhibit B to the Grant Notice shall be
held by the Company in accordance with Section 2.4 until the Shares are
forfeited as provided in this Section 2.1, until such Unreleased Shares are
fully released from the Forfeiture Restriction, or until such time as this
Agreement no longer is in effect. Participant hereby authorizes and directs the
Secretary of the Company, or such other person designated by the Committee, to
transfer the Unreleased Shares which have been forfeited pursuant to this
Section 2.1 from Participant to the Company.

 

A-1



--------------------------------------------------------------------------------



 



2.2 Release of Shares from Forfeiture Restriction. The Shares shall be released
from the Forfeiture Restriction in accordance with the vesting schedule set
forth in the Grant Notice. Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.” In the event any of the Shares are released from the
Forfeiture Restriction, any dividends or other distributions paid on such Shares
and held by the Company pursuant to Section 2.4 shall be promptly paid by the
Company to Participant. As soon as administratively practicable following the
release of any Shares from the Forfeiture Restriction, the Company shall, as
applicable, either deliver to Participant the certificate or certificates
representing such Shares in the Company’s possession belonging to Participant,
or, if the Shares are held in book entry form, then the Company shall remove the
notations on the book form. Participant (or the beneficiary or personal
representative of Participant in the event of Participant’s death or incapacity,
as the case may be) shall deliver to the Company any representations or other
documents or assurances as the Company or its representatives deem necessary or
advisable in connection with any such delivery.
2.3 Transfer Restriction. No Unreleased Shares or any interest or right therein
or part thereof shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.
2.4 Escrow. The Unreleased Shares and Participant’s executed Stock Assignment
shall be held by the Company until the Shares are forfeited as provided in
Section 2.1, until such Unreleased Shares are fully released from the Forfeiture
Restriction, or until such time as this Agreement no longer is in effect. In
such event, Participant shall not retain physical custody of any certificates
representing Unreleased Shares (as defined below) issued to Participant.
Participant, by acceptance of this Award, shall be deemed to appoint, and does
so appoint, the Company and each of its authorized representatives as
Participant’s attorney(s)-in-fact to effect any transfer of forfeited Unreleased
Shares (and any dividends or other distributions paid on such Shares) to the
Company as may be required pursuant to the Plan or this Agreement, and to
execute such representations or other documents or assurances as the Company or
such representatives deem necessary or advisable in connection with any such
transfer. The Company, or its designee, shall not be liable for any act it may
do or omit to do with respect to holding the Shares in escrow and while acting
in good faith and in the exercise of its judgment.
2.5 Rights as Stockholder. Except as otherwise provided herein, upon issuance of
the Shares by the Company, Participant shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.
2.6 Ownership Limit and REIT Status. The Forfeiture Restriction on the Shares
shall not lapse if the lapsing of such restrictions would likely result in any
of the following:
(a) a violation of the restrictions or limitations on ownership provided for
from time to time under the terms of the organizational documents of the
Company; or
(b) income to the Company that could impair the Company’s status as a real
estate investment trust, within the meaning of Sections 856 through 860 of the
Code.

 

A-2



--------------------------------------------------------------------------------



 



ARTICLE III
TAXATION REPRESENTATIONS
Participant represents to the Company the following:
(a) Participant has reviewed with his or her own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. Participant understands that Participant (and not the Company)
shall be responsible for his or her own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.
(b) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment (which payment may be made in cash, by
deduction from other compensation payable to Participant or in any form of
consideration permitted by the Plan) of any sums required by federal, state or
local tax law to be withheld with respect to the issuance, lapsing of
restrictions on or sale of the Shares. The Company shall not be obligated to
deliver any stock certificate representing vested Shares to Participant or
Participant’s legal representative, or, if the Shares are held in book entry
form, to remove the notations on the book form, unless and until Participant or
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the issuance, lapsing of restrictions on or
sale of the Shares.
(c) Participant covenants that he or she will not make an election under Section
83(b) of the Code with respect to the receipt of any of the Shares without the
consent of the Administrator, which the Administrator may grant or withhold in
its sole discretion.
ARTICLE IV
RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS
4.1 Legends. The certificate or certificates representing the Shares, if any,
shall bear the following legend (as well as any legends required by applicable
state and federal corporate and securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
4.2 Refusal to Transfer; Stop-Transfer Notices. The Company shall not be
required (a) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares shall have
been so transferred. Participant agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

A-3



--------------------------------------------------------------------------------



 



4.3 Removal of Legend. After such time as the Forfeiture Restriction shall have
lapsed with respect to the Shares, and upon Participant’s request, a new
certificate or certificates representing such Shares shall be issued without the
legend referred to in Section 4.1, and delivered to Participant. If the Shares
are held in book entry form, the Company shall cause any restrictions noted on
the book form to be removed.
ARTICLE V
MISCELLANEOUS
5.1 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Maryland,
without giving effect to principles of conflicts of law.
5.2 Entire Agreement; Enforcement of Rights. This Agreement and the Plan set
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merge all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.
5.3 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.
5.4 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
electronic mail (with return receipt requested and received) or fax or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be
notified, if to the Company, at its principal offices, and if to Participant, at
Participant’s address, electronic mail address or fax number in the Company’s
employee records or as subsequently modified by written notice.
5.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
5.6 Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The Company may assign its rights under this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company without
the prior written consent of Participant. The rights and obligations of
Participant under this Agreement may only be assigned with the prior written
consent of the Company.

 

A-4



--------------------------------------------------------------------------------



 



5.7 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
5.8 NO RIGHT TO CONTINUED SERVICE. EXCEPT AS MAY BE PROVIDED IN ANY EMPLOYMENT
AGREEMENT WITH THE PARTICIPANT, THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
LAPSING OF THE FORFEITURE RESTRICTION PURSUANT TO SECTION 2.1 HEREOF IS EARNED
ONLY BY CONTINUING SERVICE TO THE COMPANY, THE PARTNERSHIP OR ONE OF THEIR
SUBSIDIARIES AS AN “AT WILL” EMPLOYEE OR CONSULTANT OF THE COMPANY, THE
PARTNERSHIP OR ONE OF THEIR SUBSIDIARIES OR AN INDEPENDENT DIRECTOR OF THE
COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES HEREUNDER).
THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE FORFEITURE RESTRICTION SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR INDEPENDENT DIRECTOR FOR SUCH PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE COMPANY’S, THE
PARTNERSHIP’S OR ANY OF THEIR SUBSIDIARIES’ RIGHT TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE.

 

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
STOCK ASSIGNMENT
FOR VALUE RECEIVED, the undersigned,                     , hereby sells, assigns
and transfers unto BIOMED REALTY TRUST, INC., a Maryland corporation,
                     shares of the Common Stock of BIOMED REALTY TRUST, INC., a
Maryland corporation, standing in its name of the books of said corporation
represented by Certificate No.                      herewith and do hereby
irrevocably constitute and appoint                                          to
transfer the said stock on the books of the within named corporation with full
power of substitution in the premises.
This Stock Assignment may be used only in accordance with the Restricted Stock
Award Grant Notice and Restricted Stock Award Agreement between BIOMED REALTY
TRUST, INC. and the undersigned dated                     .

     
Dated:                                         ,                     
   
 
   
 
  Name:

INSTRUCTIONS: Please do not fill in the blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Restricted Stock Award Grant Notice
and Restricted Stock Award Agreement, without requiring additional signatures on
the part of the Participant.

 

B-1